  Case 2:19-cv-00064-JRG Document 9 Filed 03/20/19 Page 1 of 3 PageID #: 28



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                  §
LONGHORN HD LLC,                                  §
                                                  §     Case No. 2:19-cv-00064-JRG
                          Plaintiff,              §
                                                  §
               v.                                 §     JURY TRIAL DEMANDED
                                                  §
QUANTA COMPUTER INCORPORATED,                     §
                                                  §
                          Defendant.              §
                                                  §


                 MOTION FOR ISSUANCE OF LETTERS ROGATORY
                          FOR SERVICE OF PROCESS
               ON DEFENDANT QUANTA COMPUTER INCORPORATED

       Pursuant to Federal Rule of Civil Procedure 4(h)(2) and 4(f)(2)(B), Plaintiff Longhorn

HD LLC (“Longhorn”) respectfully requests that this Court issue a Request for Judicial

Assistance (“Letters Rogatory”) (attached as Exhibit A), addressed to the appropriate judicial

authority in Taiwan, requesting that the Taiwanese authority assist in effecting service of process

upon Defendant Quanta Computer Incorporated (“Quanta”).

       Longhorn filed its Complaint (Dkt. 1) on February 25, 2019. This Court issued a

Summons as to Quanta on February 26, 2019. Upon information and belief, Quanta is a

publicly-listed company with an address of Quanta Research and Development, Complex No.

211, Wenhau 2nd Road, Guishan District Taoyuan 333, Taiwan, R.O.C. Accordingly, Longhorn

respectfully requests that this Court issue Letters Rogatory seeking the assistance of the

Taiwanese authority in effecting service of the Complaint and Summons upon Quanta.

       Longhorn respectfully requests that the Court return (a) the original copy of the signed

and issued Letters Rogatory, and (b) two certified copies to the undersigned counsel. The United
  Case 2:19-cv-00064-JRG Document 9 Filed 03/20/19 Page 2 of 3 PageID #: 29



States Department of State will oversee transmission of the Letters Rogatory to Taiwan through

diplomatic channels as provided in 28 U.S.C. § 1781(a)(2). Longhorn will reimburse this Court

for any expenses incurred in connection with the issuance and return of the Letters Rogatory.

Counsel for Longhorn will ensure the delivery of materials and fees in accordance with U.S. and

Taiwanese procedure.

Dated: March 20, 2019                               Respectfully submitted,


                                                     /s/ Alfred R. Fabricant
                                                    Alfred R. Fabricant
                                                    NY Bar No. 2219392
                                                    Email: afabricant@brownrudnick.com
                                                    Peter Lambrianakos
                                                    NY Bar No. 2894392
                                                    Email: plambrianakos@brownrudnick.com
                                                    Vincent J. Rubino, III
                                                    NY Bar No. 4557435
                                                    Email: vrubino@brownrudnick.com
                                                    John A. Rubino
                                                    NY Bar No. 5020797
                                                    Email: jrubino@brownrudnick.com
                                                    BROWN RUDNICK LLP
                                                    7 Times Square
                                                    New York, NY 10036
                                                    Telephone: (212) 209-4800
                                                    Fax: (212) 209-4801

                                                    Justin Kurt Truelove
                                                    Texas Bar No. 24013653
                                                    Email: kurt@truelovelawfirm.com
                                                    TRUELOVE LAW FIRM, PLLC
                                                    100 West Houston
                                                    Marshall, Texas 75670
                                                    Telephone: (903) 938-8321
                                                    Facsimile: (903) 215-8510

                                                    ATTORNEYS FOR PLAINTIFF,
                                                    LONGHORN HD LLC




                                                2
  Case 2:19-cv-00064-JRG Document 9 Filed 03/20/19 Page 3 of 3 PageID #: 30



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on March 20, 2019, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                                    /s/ Alfred R. Fabricant
                                                       Alfred R. Fabricant
